DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-13, and 15-27 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Narita (US 2017/0267897) and Banter et al. (US 6,512,834) did not have the amended claimed feature “a porous expanded membrane having a plurality of pores, a first surface and a second surface opposite the first surface, wherein the porous expanded membrane comprises an active area and a bonded area, wherein the bonded area comprises an adhesive material that forms a bridge extending through the plurality of pores in the bonded area from the first surface to the second surface, and wherein there is no backing layer adjacent to the porous expanded membrane,” as required by claim 1, and “a porous expanded membrane having a plurality of pores, wherein the porous expanded membrane comprises an active area and a bonded area, wherein at least 10% of the plurality of pores in the bonded area comprise an adhesive material, wherein there is no backing layer adjacent to the porous expanded membrane,” as required by claim 16, when combined with all the limitations of claims 1 and 16 respectively. The Examiner has considered the Applicant's arguments to be persuasive and claims 1 and 16 overcome the prior art of record.
 	Upon further search, the prior art of records teaches various porous covers, for example: Madsen et al. (US 2009/0226702). However, the prior art of record fails to show feature “a porous expanded membrane having a plurality of pores, a first surface and a second surface opposite the first surface, wherein the porous expanded membrane comprises an active area and a bonded area, wherein the bonded area comprises an adhesive material that forms a bridge extending through the plurality of pores in the bonded area from the first surface to the second surface, and wherein there is no backing layer adjacent to the porous expanded membrane,” as required by claim 1, and “a porous expanded membrane having a plurality of pores, wherein the porous expanded membrane comprises an active area and a bonded area, wherein at least 10% of the plurality of pores in the bonded area comprise an adhesive material, wherein there is no backing layer adjacent to the porous expanded membrane,” as required by claim 16, when combined with all the limitations of claims 1 and 16 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651